Exhibit 10.1


CAPITAL BANK
DEFINED BENEFIT SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


This Defined Benefit Supplemental Executive Retirement Plan is adopted by
Capital Bank Corporation (the “Corporation”) AND Capital Bank (the “Bank”),
effective as of May 24, 2005.

The Plan is established and is to be maintained for the benefit of a select
group of the Employer’s management or highly compensated employees. The purposes
of the Plan are to offer benefits to supplement retirement benefits under the
Employer’s tax-qualified retirement plan and to prevent participants from
entering into competitive business ventures with the Employer, from
appropriating confidential information proprietary to the Employer to his
personal benefit, or otherwise from acting in a manner that is injurious to the
Employer’s interests.

The Plan is intended to be a top-hat plan (i.e., an unfunded deferred
compensation plan maintained for a select group of management or highly
compensated employees) pursuant to Sections 201(2), 301(a)(3), and 401(a)(1) of
the Employee Retirement Income Security Act of 1974, as amended (ERISA).


ARTICLE I-DEFINITIONS

The following terms, as used herein, unless a different meaning clearly is
implied by the context, shall have the following meanings:

1.1     BENEFICIARY means any person or persons so designated in accordance with
the provisions of Article V.

1.2     BENEFIT means the total supplemental retirement amount, after all
offsets and vesting provisions, accrued and to be paid for the benefit of the
Participant as determined under the Plan.

1.3     BENEFIT COMMENCEMENT DATE means the date on which Benefits under the
Plan are to commence following the Participant’s termination of employment with
the Employer as provided herein.

1.4     BENEFIT PERCENTAGE means a percentage of each Participant’s Compensation
as established by the Board to be used for purposes of calculating the
Participant’s Target Benefit under the Plan.

1.5     BOARD means the Board of Directors of the Employer or a committee
designated by the Board of Directors that will be responsible for the
administration and oversight of the Plan.

1.6     CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

1.7     COMPENSATION means the average annualized salary received by a
Participant within the three (3) years prior to the Participant’s termination of
employment with the Employer or current salary if employed less than three years
with Employer. For purposes of this Plan, the term Compensation excludes any
compensation from bonuses, profit sharing, deferred compensation, stock options,
restricted stock or any other similar form of wages or compensation paid in
addition to the Participant’s annualized base salary for a given year.

-6-

--------------------------------------------------------------------------------

1.8     EFFECTIVE DATE means the effective date of this Plan, which shall be May
24, 2005.

1.9     EMPLOYER means Capital Bank Corporation and subsidiaries, or its
successors and assigns, unless otherwise herein provided, or any other
corporation or business organization that, with the consent of Capital Bank
Corporation or its successors or assigns, assumes the Employer’s obligations
hereunder.

1.10     ERISA means the Employee Retirement Income Security Act of 1974 and the
regulations thereunder, as amended from time to time.

1.11     NORMAL RETIREMENT DATE means the date on which a Participant attains
fifty-eight (58) years of age.

1.12     PARTICIPANT means a member of a select group of the Employer’s
management or highly compensated employees within the meaning of Sections 201
(2), 301 (a)(3), and 401 (a)(1) of ERISA. Participants will be approved by the
Employer’s Board of Directors or a committee of the Board of Directors
designated such authority by the Board of Directors. The Board (or appropriate
committee) shall also determine the effective date of a Participant’s
eligibility for accruing Years of Service under the Plan.

1.13     PIA means the Primary Insurance Amount under Social Security. When
determined at an age other than Social Security retirement age, PIA reflects
future compensation (from age at determination to Social Security retirement
age) equal to compensation in the last calendar year before the determination
date. For the year of determination, PIA reflects the greater of actual
compensation or compensation in the last calendar year before the determination
date.

1.14     PLAN means this Capital Bank Defined Benefit Supplemental Executive
Retirement Plan, as amended from time to time.

1.15     PLAN YEAR means the twelve (12) month period ending on December 31 of
each year during which the Plan is in effect.

1.16     QUALIFIED PLAN means the Capital Bank 401(k) Retirement Plan, as it may
be amended from time to time.

1.17     YEARS OF SERVICE means the number of years a Participant has performed
at least 1,000 hours of service for the Employer in the calendar year in which
the Board approved the employee as a Participant in the Plan and each subsequent
year the employee remained a Participant in the Plan as well as any credit for
service for prior years under Section 3.7.


ARTICLE II-BENEFITS

2.1     PARTICIPANT’S TARGET BENEFIT. A Participant’s “Target Benefit” to be
paid under this Plan shall be an amount equal to a Participant’s Benefit
Percentage multiplied by the Participant’s Compensation (as such term is defined
in Section 1.7) reduced by the following offset amounts: (i) the maximum allowed
Employer matching contributions to the Qualified Plan without regard to whether
the Participant actually participated at a level to receive the maximum matching
contribution unless the reason for participating at a lower level is due to the
constraints under any law or regulation in order that the Qualified Plan
maintains its qualified plan status under ERISA accumulated over the
Participant’s employment with Employer plus an annualized

-7-

--------------------------------------------------------------------------------

earnings credit to the matching contribution of 2% annually. The accumulated
amount of matching contributions and earnings will then be divided by the
Benefit Period as defined in Section 4.2 to determine the annual offset amount;
(ii) benefits provided under any future retirement plan or program which
provides Employer-paid retirement benefits from a defined benefit plan other
than this Plan for the Participant; (iii) Employer paid costs provided under any
future retirement plan or program which provides benefits under a defined
contribution benefit plan and (iv) 50% of the Participant’s estimated annualized
PIA benefit at the date of termination of employment with Employer.

All calculations performed with respect to determining a Participant’s Target
Benefit shall be performed using reasonable actuarial and other assumptions,
consistently applied and consistent with one another. The Employer may, in its
discretion, attach as a schedule hereto prescribed actuarial and other
assumptions that will be used to determine the Participant’s Benefit under the
Plan.

2.2     BENEFICIARY’S BENEFIT. The Beneficiary’s Benefit payable hereunder shall
be calculated as determined by the provisions of Section 4.3 depending on
whether the Participant’s death occurs while employed by the Employer or after
termination of employment with the Employer.

All lump sum payments for reason of a Participant’s death shall be calculated by
present valuing to the payment date, using a discount rate equal to the yield of
a ten year constant maturity US Treasury security, a stream of payments assuming
the Participant’s Benefit would commence or continue on the date of the
Participant’s death and be payable for the number of periods described in
Section 4.3.


ARTICLE III-ENTITLEMENT TO BENEFITS

3.1     RETIREMENT. If the Participant terminates employment with the Employer
for reasons other than death or Disability, the Participant’s Benefit shall be
payable according to the provisions of Article IV unless the Participant
forfeits rights to his or her Benefits under the Plan pursuant to Section 3.7.

3.2     DEATH. If a Participant dies prior to his or her termination of
employment with the Employer, the Participant’s Benefit shall become fully
vested and be payable to the Participant’s designated Beneficiary in accordance
with the provisions of Section 2.2 and Article IV.

3.3     VESTING. Provided there has not been a Change in Control as defined in
Section 3.5 below and that the Participant has not terminated employment due to
death or Disability, a Participant’s Benefit amount accrued under the Plan shall
vest and become payable in accordance with the following vesting schedule (the
“Vesting Schedule”):

         Years of Service Vested Benefit          0-3 Years of Service 0%  
         4 Years of Service 20%            5 Years of Service 40%            6
Years of Service 60%            7 Years of Service 80%            8 Years of
Service 100%


-8-

--------------------------------------------------------------------------------

Accordingly, any Participant who terminates employment with the Employer, prior
to a Change in Control, for any reason other than death or Disability without
eight (8) or more Years of Service shall be entitled only to a percentage of the
total Benefit potentially payable to the Participant under the Plan as
corresponds to the Participant’s Vested Benefit percentage set forth in the
above Vesting Schedule.

3.4     DISABILITY. In the event a Participant terminates employment with the
Employer due to Disability, the Participant shall become 100% vested in any
Participant’s Target Benefit earned as of the date of Disability. In such cases,
the Participant’s annual Target Benefit amount as determined under the Plan
shall be paid to the disabled Participant for a period of years equal to the
total Years of Service the Participant earned under the Plan up to a maximum of
seventeen (17) years. For example, a Participant who terminates due to a
Disability after five (5) Years of Service would be entitled to 100% of the
Participant’s Target Benefit amount to be paid out for a period of five (5)
years. In the event a Participant becomes permanently disabled following
termination of employment with the Employer, Benefits shall be paid out in
accordance with Article IV based on the Participant’s Vested Benefit at the time
of termination. For purposes of this Plan, the term “Disability” shall mean any
physical or mental impairment which, in the opinion of the Board, constitutes a
“disability” as such term is defined in Section 409A of the Code and the
regulations thereunder.

3.5     CHANGE IN CONTROL.

    (a)        Definition of Change in Control. For purposes of this Plan, the
term “Change in Control” shall mean any of the following:

    (i)        Any “person” (as such term is used in Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”))
acquiring “beneficial ownership” (as such term is used in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Corporation, the parent
holding company of the Bank, representing more than fifty percent (50%) of the
total fair market value or total voting power of the Corporation’s then
outstanding voting securities (the “Voting Power”), but excluding for this
purpose an acquisition by the Corporation or by an employee benefit plan (or
related trust) of the Corporation.

    (ii)       The shareholders of the Corporation approve a reorganization,
share exchange, merger or consolidation related to the Corporation following
which the owners of the Voting Power of the Corporation immediately prior to the
closing of such transaction do not beneficially own, directly or indirectly,
more than forty percent (40%) of the Voting Power of the Corporation.

    (iii)        A majority of the Corporation’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Corporation’s Board prior to the date of such
appointment or election.

    (iv)       The shareholders of the Corporation approve a complete
liquidation or dissolution of the Corporation, or a sale or other disposition of
all or greater than 60% of the assets of the Corporation.

-9-

--------------------------------------------------------------------------------

In no event, however, will a “Change in Control” include a transaction, or
series of transactions, whereby the Corporation or the Bank becomes a subsidiary
of a holding company if the shareholders of the holding company are
substantially the same as the shareholders of the Corporation prior to such
transaction or series of transactions.

    (b)        Benefits upon a Change in Control. In the event of a Change of
Control while a Participant is employed by Employer, a Participant’s annual
Benefit to be paid under this Plan shall be deemed fully vested for purposes of
Section 3.3 and shall be payable for a period of seventeen (17) years regardless
of the Participant’s actual Years of Service with the Employer.

3.6     PRIOR SERVICE. The Board (or appropriate Committee of the Board) may
provide Participants with credit for Years of Service for periods prior to the
Effective Date of the Plan.

3.7     FORFEITURE. Notwithstanding any other provisions of this Plan to the
contrary, the Participant and his or her Beneficiary shall forfeit all
then-unpaid Benefits under the Plan upon the occurrence of any of the following
events: (i) without the Employer’s prior written consent, the Participant
becomes within two (2) years following termination of employment with Employer a
senior officer, independent contractor, advisor, director, or ten percent (10%)
or more shareholder, directly or indirectly, of a for-profit enterprise engaged
in the business of banking within thirty (30) miles of the Participant’s
principal business office at any time within the three years prior to the
termination of Participant’s employment with Employer; (ii) the Participant
makes any materially disparaging public disclosures about the Employer following
the termination of his or her employment relationship with the Employer; (iii)
if the Board determines that the Participant’s separation from employment by
Employer is based on fraud, dishonesty, conviction of, or pleading guilty to, a
felony, or embezzlement from the Employer; or (iv) without the Employer’s prior
written consent, the Participant uses any of the Employer’s proprietary
information for business gain following his or her termination of employment
with the Employer. The provisions of this Section shall not be applicable in the
event of a Change of Control.


ARTICLE IV-DISTRIBUTION OF BENEFITS

4.1     AMOUNT. The total annual Benefit payable to the Participant (or his or
her Beneficiary or Beneficiaries) shall be determined by taking the
Participant’s Target Benefit determined under Section 2.1 and multiplying that
amount by the applicable vesting percentage determined in accordance with the
Vesting Schedule under Section 3.3 of the Plan. A Participant’s annual Benefit
amount shall be divided into four (4) equal payments and paid to Participants on
a quarterly basis, unless the Plan otherwise provides.

4.2     BENEFIT PERIOD. A Participant’s annual Benefit to be paid in accordance
with Section 4.1 shall be paid to the Participant in quarterly payments for a
number of years equal to the number of Years of Service the Participant has
earned with the Employer not to exceed a maximum of seventeen (17) Years of
Service. Notwithstanding any other provisions of this Plan to the contrary, in
the event of a Change in Control while the Participant is employed by the
Employer, the Participant shall receive credit for seventeen (17) Years of
Service with the Employer and Benefits due under this Plan shall be calculated
and paid out accordingly.

4.3     COMMENCEMENT AND TIMING OF BENEFIT PAYMENTS.

    (a)        Normal Retirement. The anticipated Normal Retirement Age for
commencement of Benefit payments is the date on which a Participant attains
fifty-eight (58) years of age. Except

-10-

--------------------------------------------------------------------------------

as otherwise provided herein, Benefits under the Plan shall commence being paid
to a Participant as soon as practicable following the later of the date the
Participant (i) terminates employment with the Employer, or (ii) attains age 58.
Commencement of Benefits under this Plan to be paid to a “Key Employee” (as such
term is defined in Code Section 409A and the regulations thereunder) following
termination of employment shall be delayed for the minimum period required to
comply with Section 409A of the Code.

    (b)        Early Retirement. Notwithstanding the foregoing, a Participant
may, within 30 days of the date the Participant begins participating in the
Plan, instead elect to have Benefits commence as soon as practicable following a
Participant’s termination of employment prior to attaining age fifty-eight (58)
provided the Participant’s annual Benefit is reduced to reflect such early
retirement election. For such purposes, the reduction factor to be applied to
the Participant’s normal retirement Benefits shall be calculated by multiplying
two percent (2%) times the number of whole years away from age 58 the
Participant is at the time of termination. This reduction factor shall then be
multiplied by the vested annual Benefit amount determined in accordance with
Section 4.1 above to determine the Participant’s early retirement benefit under
the Plan. Commencement of such Benefits to be paid to “Key Employees” following
termination of Employment with the Employer shall be automatically delayed for
the minimum period required in order to comply with Section 409A of the Code. A
Participant’s election to commence benefits prior to age 58 must be made upon an
individual first becoming a Participant in the Plan. This election may be
changed only in accordance with the provisions of Section 409A of the Code after
the initial election.

    (c)        Benefits for Participants Dying While Employed by the Employer;
Benefits upon a Change in Control. In the event of a Participant’s death while
employed by Employer or in the event of a consummation of a Change in Control as
defined in Section 3.5(a), the payment of Benefits due under the Plan shall be
paid in a lump sum as soon as practical after such event. In such cases, a
Participant’s Benefit shall be paid in a lump sum calculated as if payable for
seventeen (17) years regardless of the Participant’s actual Years of Service
with the Employer. The lump sum amount shall be present valued to the payment
date using a discount rate equal to the yield of a ten year constant maturity
treasury security and assuming Benefits would have been paid over the seventeen
years after an event covered by this section occurred.

    (d)        Death after termination of Employment. In the event of the death
of a Participant following termination of employment with the Employer, any
remaining Benefits due under this Plan shall be paid to the designated
Beneficiary in a lump sum as soon as practicable following the Participant’s
death. The lump sum Benefit shall be calculated based on the Participant’s
actual Years of Service with the Employer reduced for Benefits already paid the
Participant, if any, present valued to the payment date using a discount rate
equal to the yield of a ten year constant maturity treasury security.

    (e)        Disability. In the event a Participant becomes permanently
disabled, Benefits due under this Plan shall be determined in accordance with
Section 3.4 and paid to the Participant on a quarterly basis commencing as soon
as practicable following the Employer’s certification of the Participant’s
Disability.

4.4     METHOD OF PAYMENT.

    (a)        Form of Benefits. All distributions under the Plan shall be made
in cash.

    (b)        Timing and Manner of Distribution. Normal retirement payments
shall commence upon the later of a Participant’s termination of employment or
the attainment of age fifty-eight (58) and shall be paid in quarterly amounts as
provided above unless the Plan expressly provides for an alternative time and
manner of distribution. Quarterly payments due under the Plan shall equal the
amount determined in accordance with Section 4.1 above which shall be paid to
Participants no later than the end of each calendar year quarter.

-11-

--------------------------------------------------------------------------------

4.5     TAXES. The withholding of taxes will be in accordance with Section 409A
of the Code; however, unless otherwise specified by Section 409A of the Code or
the applicable regulations thereunder, no federal or state withholding taxes
will be withheld from any Benefits payable under this Plan unless instructed by
the Participant and the Employer agrees to process distributions in a manner
consistent with its recurring payment process which facilitates the withholding
of taxes.


ARTICLE V-BENEFICIARIES; PARTICIPANT DATA

5.1     DESIGNATION OF BENEFICIARIES. The Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such Benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation by the Participant
will revoke all prior designations by the Participant, shall be in the form
prescribed by the Employer, and will be effective only when filed in writing
with the Employer during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
Benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such Benefit payment to the
Participant’s spouse, if any, or the Participant’s estate, if the Participant
has no spouse.

5.2     INFORMATION TO BE FURNISHED BY PARTICIPANT AND BENEFICIARIES; INABILITY
TO LOCATE PARTICIPANT OR BENEFICIARIES. Any communication, statement, or notice
addressed to the Participant or to a Beneficiary at his or her last post office
address as shown on the Employer’s records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Employer shall not be obliged
to search for the Participant or any Beneficiary beyond the sending of a
registered letter to such last known address. If the Employer notifies the
Participant or any Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Employer within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Employer, the Employer may direct
distribution of such amounts to any one or more or all of such next of kin in
such proportions as the Employer determines. If the location of none of the
foregoing persons can be determined, the Employer shall have the right to direct
that the amount payable shall be deemed to be a forfeiture and paid to the
Employer, except that the dollar amount of the forfeiture, unadjusted for
imputed interest in the interim, shall be paid by the Employer if a claim for
the benefit subsequently is made by the Participant or Beneficiary to whom it
was payable. If a benefit payable to the Participant or Beneficiary is subject
to escheat pursuant to applicable state law, the Employer shall not be liable to
any person for any payment made in accordance with such law.


ARTICLE VI-ADMINISTRATION AND RECORDKEEPING

6.1     ADMINISTRATIVE AND RECORDKEEPING AUTHORITY. Except as otherwise
specifically provided herein, the Board of the Employer shall have the sole
responsibility for, and sole control of, the operation, administration, and
recordkeeping of the Plan and shall have the power and authority to take all
action and to make all decisions and interpretations that may be necessary or
appropriate in order to administer and operate the Plan, including, without
limiting the generality of the foregoing, the power, duty, and responsibility
to:

    (a)        Exercise discretion in interpreting or construing the Plan and
resolve all questions or disputes that may arise hereunder, including the power
to determine the status and rights of a Participant (or a Participant’s
Beneficiaries and their respective benefits), and to remedy any ambiguities,
inconsistencies, or omissions in the Plan;

-12-

--------------------------------------------------------------------------------

    (b)        Adopt such rules of procedure and regulations as, in its opinion,
may be necessary for the proper and efficient administration of the Plan and as
are consistent with the Plan;

    (c)        Implement the Plan in accordance with its terms and the rules and
regulations adopted as above; and

    (d)        Make determinations concerning the crediting and distribution of
each Participant’s Benefits.

6.2     UNIFORMITY OF DISCRETIONARY ACTS. Whenever, in the administration or
operation of the Plan, discretionary actions by the Employer are required or
permitted, such action shall be consistently and uniformly applied to all
persons similarly situated, and no such action shall be taken that shall
discriminate in favor of any particular person or group of persons. Review of
all discretionary acts, determinations, or decisions by the Board (or committee
appointed by the Board for such purposes) shall be limited to review under an
arbitrary and capricious standard.

6.3     LITIGATION. In any action or judicial proceeding affecting the Plan, it
shall be necessary to join as a party only the Employer. Except as may be
otherwise required by law, neither the Participant nor any Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

6.4     CLAIMS PROCEDURE. Any person claiming a benefit under the Plan (a
“Claimant”) shall present the claim, in writing, to the Board of the Employer,
and said Board shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

    (a)        The specific reason or reasons for denial, with specific
references to the Plan provisions on which the denial is based;

    (b)        A description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation of why such
material or information is necessary; and

    (c)        An explanation of the Plan’s claims review procedure.

The written notice denying or granting the Claimant’s claim shall be provided to
the Claimant within ninety (90) days after the Employer’s receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension is required, written notice of the extension shall
be furnished by the Board of the Employer to the Claimant within the initial
ninety (90) day period, and in no event shall such an extension exceed a period
of ninety (90) days from the end of the initial ninety (90) day period. Any
extension notice shall indicate the special circumstances requiring the
extension and the date on which the Board of the Employer expects to render a
decision on the claim. Any claim not granted or denied within the period noted
above shall be deemed to have been denied. Any Claimant (or such Claimant’s
authorized representative) whose claim is denied or deemed to be denied under
the preceding sentence may, within sixty (60) days after the Claimant’s receipt
of notice of the denial or after the date of the deemed denial, request a review
of the denial by notice given, in writing, to the Employer. Upon such a request
for review, the claim shall be reviewed by the Employer (or its designated
representative), which may, but shall not be required to, grant the Claimant a
hearing. In connection with the review, the Claimant may have representation,
may examine pertinent documents, and may submit issues and comments in writing.

-13-

--------------------------------------------------------------------------------

The decision on review normally shall be made within sixty (60) days of the
receipt by the Board of the Employer of the request for review. If an extension
of time is required due to special circumstances, the Claimant shall be
notified, in writing, by the Board (or appropriate committee of the Board) of
the Employer, and the time limit for the decision on review shall be extended to
one hundred twenty (120) days. The decision on review shall be in writing and
shall state, in a manner calculated to be understood by the Claimant, the
specific reasons for the decision and shall include references to the relevant
Plan provisions on which the decision is based. The written decision on review
shall be given to the Claimant within the sixty (60) day (or, if applicable, the
one hundred twenty (120) day) time limit discussed above. If the decision on
review is not communicated to the Claimant within the sixty (60) day (or, if
applicable, the one hundred twenty (120) day) period discussed above, the claim
shall be deemed to have been denied upon review. All decisions on review shall
be final and binding with respect to all concerned parties.


ARTICLE VII-AMENDMENT

7.1     RIGHT TO AMEND. The Board, by written instrument, shall have the right
to amend the Plan at any time with respect to any provisions hereof, and all
parties hereto or claiming any interest hereunder shall be bound by such
amendment; provided, however, that no such amendment shall deprive the
Participant or any Beneficiary of a right accrued hereunder whether vested or
unvested prior to the date of the amendment, including the right to receive the
payment of his or her Benefit upon a benefit entitlement event, or earlier as
provided herein.

7.2     AMENDMENT REQUIRED BY LAW. Notwithstanding the provisions of Section
7.1, the Plan may be amended at any time, retroactively if required, if found
necessary, in the opinion of the Board, in order to ensure that the Plan is
characterized as a non-qualified plan of deferred compensation maintained for a
select group of management or highly compensated employees as described under
ERISA Sections 201 (2), 301 (a)(3), and 401 (a)(1) and to conform the Plan to
the provisions and requirements of any applicable law (including ERISA and the
Code).


ARTICLE VIII-TERMINATION

8.1     EMPLOYER’S RIGHT TO TERMINATE PLAN. The Board of Directors of the
Employer reserves the right, at any time, to terminate the Plan; provided,
however, that no such termination shall deprive the Participant or any
Beneficiary of a right accrued hereunder prior to the date of termination and
provided that, upon termination, the Participant shall become fully and
immediately vested in his or her Benefit notwithstanding the Vesting Schedule
set forth in Section 3.3 above. Benefits will be distributable to the
Participant pursuant to the terms of Article IV and payable for the applicable
benefit period.

8.2     AUTOMATIC TERMINATION OF PLAN. Except in the case of an adoption by a
successor to the Employer as provided in Section 8.3, the Plan shall terminate
automatically with respect to accrual of future Benefits upon the dissolution of
the Employer or upon the Employer’s merger into or consolidation with any other
corporation or business organization that does not specifically adopt and agree
to continue the Plan; provided, however, that no such termination shall deprive
the Participant or any Beneficiary of a right accrued hereunder prior to the
date of termination and provided that, upon termination, the Participant shall
become fully and immediately vested in his or her Benefit. In no event, however,
shall such automatic termination of the Plan provided in this Section entitle
any Participant to accelerated distribution or receipt of Benefits under this
Plan to the extent such distributions are prohibited by Code Section 409A. Upon
an automatic termination, a Participant’s Benefits shall remain distributable to
Participants pursuant to Article IV unless otherwise expressly provided as part
of the termination.

-14-

--------------------------------------------------------------------------------

8.3     SUCCESSOR TO EMPLOYER. Any corporation or other business organization
that is asuccessor to the Employer by reason of a consolidation, merger, or
purchase of substantially all of the assets of the Employer shall have the right
to become a party to the Plan by adopting the same by resolution of the entity’s
board of directors or other appropriate governing body. If within thirty (30)
days from the effective date of such consolidation, merger, or sale of assets,
such new entity does not become a party hereto, as above provided, the Plan
shall be terminated automatically, and the provisions of Section 8.2 shall
become operative.


ARTICLE IX-MISCELLANEOUS

9.1     LIMITATIONS ON LIABILITY OF EMPLOYER. Neither the establishment of the
Plan or any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to the Participant or any other person any legal or equitable right
against the Employer or any officer or employee thereof, except as provided by
law or by any Plan provision.

9.2     CONSTRUCTION. If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provisions had never been inserted
herein. For all purposes of the Plan, where the context permits, the singular
shall include the plural, and the plural shall include the singular. Headings of
Articles and Sections herein are inserted only for convenience of reference and
are not to be considered in the construction of the Plan. The laws of the state
of North Carolina shall govern, control, and determine all questions of law
arising with respect to the Plan and the interpretation and validity of its
respective provisions, except where those laws are preempted by the laws of the
United States. Participation under the Plan will not give a Participant the
right to be retained in the service of the Employer or any right or claim to any
benefit under the Plan unless such right or claim has specifically accrued
hereunder.

The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded plan of deferred compensation, and
no provision of this Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of
any general unsecured creditor of the Employer.

9.3     SPENDTHRIFT PROVISION. No amount payable to a Participant or any
Beneficiary under the Plan will, except as otherwise specifically provided by
Code Section 409A or other applicable law, be subject in any manner to
anticipation, alienation, attachment, garnishment, sale, transfer, assignment
(either at law or in equity), levy, execution, pledge, encumbrance, charge, or
any other legal or equitable process, and any attempt to do so will be void. Nor
will any benefit hereunder be in any manner liable for, or subject to, the
debts, contracts, liabilities, engagements, or torts of the person entitled
thereto. Further, the withholding of taxes from Plan benefit payments; the
recovery under the Plan of overpayment of benefits previously made to the
Participant or any Beneficiary, if applicable; the transfer of benefit rights
from the Plan to another plan; or the direct deposit of Plan benefit payments to
an account in a banking institution (if not actually part of an arrangement
constituting an assignment or alienation) shall not be construed as an
assignment or alienation.

In the event that the Participant’s or any Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer may bring an action
for a declaratory judgment in a court of competent jurisdiction to determine the
proper recipient of the benefits to be paid under the Plan. During the pendency
of said action, any benefits that become payable shall be held as credits to the
Participant’s or Beneficiary’s account or, if the Employer prefers, paid into
the court as they become payable, to be distributed by the court to the
recipient as it deems proper at the close of said action.

-15-
